Opinion issued August 11, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00276-CR
                            ———————————
                    DARVIN LAMONT EASTER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 13
                           Harris County, Texas
                       Trial Court Case No. 2263217


                          MEMORANDUM OPINION

      Appellant, David Lamont Easter, has filed a motion to dismiss his appeal from

the trial court’s judgment because the trial court granted appellant’s motion for new

trial. The granting of a motion for new trial restores the case to its position before

the former trial and renders any appeal moot. See TEX. R. APP. P. 21.9(b); Garcia v.
State, No. 01-14-00298-CR, 2014 WL 3738051, at *1 (Tex. App.—Houston [1st

Dist.] July 29, 2014, no pet.) (mem. op., not designated for publication).

       Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2